27th November, 1805. The court,
Grimke, Waties, Treze-vant, and Brevard, Justices,
granted the motion. A non compos may maintain or defend an action. Poph. 141. 4 Com. Dig. 367. The committee of a lunatic cannot sue. 1 Brownl. 197. 3 Bac. 82. A bailiff, or trustee committee, has no interest, but an estate, during pleasure. 1 Vern. 262. The stat. 275, d. 2, gave the wardship of idiots lands to the king. See 4 Co. 126. A non compos may inherit. Co. Litt. 2, 8. May purchase. 3 Bac. 85. Where an idiot doth sue, or defend, he shall not appear by guardian,pro. ami, or attorney, but must ever be in person. Co. Litt. 135. 3 Bac. 90. but otherwise of him who becomes non compos, he shall appear by guardian, if within age, or by attorney. 4 Co. 124. Beverly’s case. If a lunatic be sued, he must have a committee assigned, to defend the suit in equity. 1 Vern. 106, See 2 Sid. 125.